PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
CHENG et al.
Application No. 17/053,290
Filed: March 23, 2021
For: UMBRELLA-SHAPED ANCHOR FOR QUICK REINFORCEMENT OF ROCK MASS, AND APPLICATION METHOD
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 CFR 1.137(a), filed October 22, 2021 and supplemented on February 15, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Keith Swedo appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. and 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each name inventor prior to the filing of the Request for Continued Examination (RCE) submitted on September 16, 2021.  A Notice of Abandonment was not mailed.  
The inventor’s oath or declaration filed on October 1, 2021 serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. 
The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. 


As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is GRANTED. 

The above-identified application is being retained in the Office of Data Management for processing into a patent.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See 37 CFR 1.137(d).